Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The Applicants’ response to the office action filed on 08 December 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2020 has been entered.
	
Priority
This application filed on 01 June 2018 is a CON of 15/694,108 filed on 01 September 2017 which is a CON of 15/331,452 filed on 21 October 2016 which is a DIV of 14/248, 991 filed on 09 April 2014 which is a CON of 13/759,660 filed on 05 February 2013 which is a CON of 12/087,713 filed on 28 September 2009 which is a 371 of PCT/US2006/021280 filed on 01 June 2006 which claims priority to US provisional 60/771, 286 filed on 07 February 2006 and US provisional 60/763, 524 filed on 30 January 2006.
It is noted that the specification for US provisional 60/763, 524 filed on 30 January 2006 does not disclose a method of emulsifying a solution comprising primers, microbeads and nucleic acid templates; amplifying the encapsulated solution; breaking the emulsion; enriching 
US provisional 60/771, 286 filed on 07 February 2006 discloses this method (e.g. Fig. 6, pg. 7). 
 However, US provisional 60/763, 524 and US provisional 60/771, 286 do not expressly teach detection using a detection module comprising an electrical detector in an electrically conductive layer of a processor as required by claim 1.
Furthermore, application 12/087,713, which has benefit of the priority date of the PCT/US2006/021280 filed on 01 June 2006, discloses this feature. 
 Therefore, the instant invention has benefit to the priority date of 01 June 2006.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8 recites the limitation " method of claim 1, wherein the unique identifier …" in the first line of the claim.  However, as claim 1 is amended to delete the requirement of a unique identifier, there is insufficient antecedent basis for this limitation in the claim.
 Therefore, as the metes and bounds of claim 8 are not clear, claim 8 is considered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 

Berka et al., Nobile et al., Griffiths et al. and Quake et al.

Claim(s) 1-5, 9-12, 15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berka et al. (WO2004069849) in view of Nobile et al.(US20050227264), Griffiths et al. (US20060078888; filed 08 October 2004) and Quake et al. (US20020058332).
Berka et al. teach genomic analysis comprising forming an emulsion from an aqueous solution comprising target nucleic acids, beads and PCR primers, wherein the beads comprise a diameter of 2-100 microns (e.g. The beads are suspended in aqueous reaction mixture and then encapsulated in a water-in-oil emulsion. In different aspects of the invention, … the template DNA is included in solution in the amplification reaction mixture as in lines 7-10, pg. 5; An example of an amplification reaction solution would be a PCR reaction mixture (polymerase, salts, dNTPs; see Example 2 for an example of one embodiment) and a pair of PCR primers (primer A and primer B). See, Figure 2A. In some cases, the template DNA is included in the reaction mixture as in lines 16-20, pg. 5; the capture beads are beads approximately 2 to 100 μm in diameter, or 10 to 80 μm in diameter, most preferably 20 to 40 μm in diameter as in lines 15-16, pg. 8;  with the present invention, capture beads with or without attached nucleic acid template are suspended in a heat stable water-in-oil emulsion as in lines 20-21,pg. 8).
 Furthermore, Berka et al. teach their method comprises capturing the target nucleic acids to the beads after droplet formation (e.g. The template may be captured to the bead prior 
Berka et al. further teach their method comprises subjecting the bead-captured nucleic acids to amplification, including PCR (e.g. After encapsulation, the template nucleic acid may be amplified, while attached or unattached to beads, by any suitable method of amplification as in lines 30-32, pg. 10; In a preferred embodiment, DNA amplification is performed by PCR. PCR according to the present invention may be performed by encapsulating the target nucleic acid with a PCR solution comprising all the necessary reagents for PCR as in lines 12-14, pg. 11).
Berka et al. teach the emulsion comprising amplicons is broken (e.g. lines 2-4, pg. 14; Example 4, pg. 27-29) and that the beads comprising amplicons are subjected to enrichment wherein beads bound to an amplicon are separated from beads that are not amplicon bound. The enriched bead population comprising amplicons is subjected to sequencing (e.g. A separation step can be used to remove most or all of the beads with no DNA, leaving an enriched population of beads with one or more species of amplified DNA. This enriched population may be analyzed by any method of sequencing such as, for example, pyrophosphate sequencing. Because the fraction of beads with one amplicon (N = 1) is enriched, any method of sequencing can be applied more efficiently as in lines 16-21, pg. 16; Example 6, pg. 30-31).

Berka et al. teach nucleic acid analysis comprising forming an emulsion from an aqueous solution comprising target nucleic acids, beads and PCR primers; attaching, in the majority of the droplets, the microbead and the nucleic acid template (e.g. The template may be captured to the bead prior to emulsification or after the emulsion has been formed as in lines 6-7,Pg. 7); amplifying the nucleic acids with the primers to generate bead-bound amplified nucleic acids (e.g. lines 30-32, pg. 10); breaking the droplets to release the bead-bound amplified nucleic acids (e.g. lines 2-4, pg. 14; Example 4, pg. 27-29); enriching the bead-bound amplified nucleic acids from microbeads that are not bound to amplified nucleic acids (e.g. lines 16-21, pg. 16; Example 6, pg. 30-31); and depositing the bead-bound amplified nucleic acids onto a solid support for sequencing (e.g. lines 20-24, pg. 18).
Furthermore, Berka et al. teach their PCR amplification methods include continuous flow amplification (e.g. lines 18-24, pg. 19; claim 10).
However, Berka et al. do not expressly teach nucleic acid amplification in a microfluidic system as required by claim 1.
At the time the invention was made, Nobile et al. teach a method of emulsion-based amplification comprising flowing PCR reaction solution comprising target DNA conjugated beads into a continuous flow of emulsion oil through fluidic channels of their device, resulting 
Therefore, as both Berka et al. and Nobile et al. teach emulsion-based PCR of target nucleic acids,  it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Berka et al. to include flowing the droplets comprising sample and PCR reagents through a microfluidic device to expose the droplets to thermocycling conditions as taught by Nobile et al. as a skilled artisan would have recognized the simple substitution of one emulsion amplification technique with another would yield the predictable outcome of a method for preparing nucleic acids for sequencing.
Therefore, the combined teachings of Berka et al. and Nobile et al. render obvious providing droplets comprising sample and PCR reagents for amplification in a microfluidic system.
However, the combined teachings of Berka et al. and Nobile et al. do not expressly teach generating an emulsion of nanoliter droplets comprising combining droplets comprising nucleic acid samples from one inlet channel with droplets comprising reagents from another inlet channel in a microfluidic device as required by claim 1.

 Furthermore, Griffiths et al. teach the droplets of their microfluidic methods comprising nanoliter volumes (e.g. para 00217-00220, pg. 17-18).
	Therefore, as Berka et al., Nobile et al. and Griffiths et al. all teach methods comprising forming emulsions comprising target nucleic acids and reagents in a microfluidic system, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Berka et al. and Nobile et al.  comprising forming an emulsion comprising target nucleic acids and reagents including beads and PCR primers in a microfluidic system and to include forming that emulsion by combining droplets comprising nucleic acid samples from one inlet channel with droplets comprising reagents from another inlet channel  in a microfluidic device, wherein the droplets comprise nanoliter volumes  as taught by Griffiths et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the 
	Therefore, the combined teachings of Berka et al., Nobile et al. and Griffiths et al. render obvious the limitations: A method for preparing nucleic acids for sequencing, the method comprising: providing a solution comprising primers and microbeads via a first inlet channel of a microfluidic device; providing a sample solution comprising nucleic acid templates via a second inlet channel of the microfluidic device,  flowing the solution and the sample solution into a main channel of the microfluidic device to generate nanoreactor droplets, a plurality of the droplets comprising one microbead and one nucleic acid template; attaching, in the plurality  of the droplets, the microbead and the nucleic acid template; amplifying the nucleic acids with the primers to generate bead-bound amplified nucleic acids; breaking the droplets to release the bead-bound amplified nucleic acids; enriching the bead-bound amplified nucleic acids from microbeads that are not bound to amplified nucleic acids; and depositing the bead-bound amplified nucleic acids onto a solid support as required by claim 1.
As Berka et al. teach target DNA (e.g. lines 7-10, lines 16-20, pg. 5; lines 23-29, pg. 6), the combined teachings of Berka et al., Nobile et al. and Griffiths et al. render obvious the limitation: method of claim 1, wherein the nucleic acid templates comprise DNA as recited in claim 2.
Furthermore, as Berka et al. teach whole genome analysis (e.g. The present invention provides for a method of amplifying a plurality of nucleic acids (e.g., each sequence of a DNA library, transcriptome, or genome) as in lines 13-14, pg. 2),  the combined teachings of Berka et claim 3.
Berka et al. also teach the target nucleic acid comprises DNA that is ligated with adaptors prior to analysis by their method (e.g. In a preferred embodiment, the nucleic acid template to be amplified by bead emulsion amplification is a population of DNA such as, for example, a genomic DNA library or a cDNA library. It is preferred that each member of the DNA population have a common nucleic acid sequence at the first end and a common nucleic acid sequence at a second end. This can be accomplished, for example, by ligating a first adaptor DNA sequence to one end and a second adaptor DNA sequence to a second end of each member of the DNA population as in lines 23-29, pg. 6).
Therefore, the combined teachings of Berka et al., Nobile et al. and Griffiths et al. render obvious the limitation: method of claim 1, wherein the nucleic acid templates comprise an adaptor as recited in claim 4.
Furthermore, Berka et al. teach template DNA fragments comprise sizes between 150-750 bp (e.g. lines 1-2, pg. 7).
 Therefore, the combined teachings of Berka et al., Nobile et al. and Griffiths et al. render obvious the limitation: method of claim 1, further comprising shearing the nucleic acid templates into reads of less than 1 kb as recited in claim 5.
Berka et al. teach the beads are polymers (e.g. The beads used herein may be of any convenient size and fabricated from any number of known materials. Example of such materials include: inorganics, natural polymers, and synthetic polymers. Specific examples of these materials include: cellulose, cellulose derivatives, acrylic resins, glass, silica gels, polystyrene, 
 Therefore, the combined teachings of Berka et al., Nobile et al. and Griffiths et al. render obvious the limitation: method of claim 1, wherein the microbeads comprise a polymer as recited in claim 9.
As Griffiths et al. teach a microfluidic method using water-in-oil emulsions (e.g. para 0140, pg. 10; para 0354, pg. 30), the combined teachings of Berka et al., Nobile et al. and Griffiths et al. render obvious the limitation: method of claim 1, wherein the droplets are surrounded by an immiscible carrier fluid as recited in claim 10.
Furthermore, the combined teachings of Berka et al., Nobile et al. and Griffiths et al. render obvious the limitation: method of claim 1, wherein amplifying comprises a polymerase chain reaction as recited in claim 11.
Furthermore, as Nobile et al. teach droplet-based amplification in a microfluidic device is known in the art, the combined teachings of Berka et al., Nobile et al. and Griffiths et al. render obvious the limitations: wherein amplifying comprises flowing the droplets through a microfluidic device to expose the droplets to thermocycling as required by claim 12.
Furthermore, as Berka et al. teach sequencing of bead-bound target nucleic acid (e.g.  The amplicon bound beads, with the magnetic beads attached, may be used directly for sequencing. claim 15.
Furthermore, as Berka et al. teach sequencing on picotiter plates, i.e. PTP, which comprise as many as 300,000 wells (e.g. lines 20-24, pg. 18; lines 5-7, pg. 22), the combined teachings of Berka et al., Nobile et al. and Griffiths et al. render obvious the limitation: wherein the solid support comprises a chip as recited in claim 17.
Furthermore, the combined teachings of Berka et al., Nobile et al. and Griffiths et al. render obvious the limitation: wherein the chip comprises a plurality of wells as required by claim 18.
Furthermore, as Berka et al. teach sequencing comprising placing bead-bound target nucleic acid  in wells(e.g. The amplicon bound beads, with the magnetic beads attached, may be used directly for sequencing. For example, separation may not be necessary if sequencing is to be performed in a microtiter or picotiter plate and the amplicon bound bead-magnetic bead complex can fit inside the well of the plate as in lines 20-24, pg. 18), the combined teachings of Berka et al., Nobile et al. and Griffiths et al. render obvious the limitation: wherein each of the bead-bound nucleic acid fragments is deposited into a well as required by claim 19.
 	Furthermore, as Berka et al. and Nobile et al. both teach providing droplets comprising PCR reagents, the combined teachings of Berka et al., Nobile et al. and Griffiths et al. render obvious claim 20.

The combined teachings of Berka et al., Nobile et al. and Griffiths et al. do not expressly teach a detection module as required by claim 1.
At the time the invention was made, Quake et al. disclose methods comprising using a microfluidic chip comprising integrated photodiode detectors in electrical communication with integrated processors (e.g. para 0140-0148, pg. 16).
	Like Berka et al., Nobile et al. and Griffiths et al., Quake et al. teach methods using devices that facilitate droplet-based methods (e.g. para 0012, pg. 2, US20020058332). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Berka et al., Nobile et al. and Griffiths et al. comprising using a microfluidic system for forming an emulsion from an aqueous solution comprising target nucleic acids, beads and PCR primers comprising unique identifiers, wherein droplets comprising sample are flowed from one inlet channel and droplets comprising PCR reagents are flowed from another inlet channel and to include employing a microfluidic chip comprising a detection module comprising integrated electrical detection components and integrated processor components  as described by Quake et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for preparing nucleic acids for 
Therefore, the combined teachings of Berka et al., Nobile et al. and Griffiths et al. and Quake et al. render obvious the requirement of a detection module, wherein the detection module comprises a detection apparatus comprising an electrical detector in an electrically conductive layer of a processor as required by claim 1.

Berka et al., Nobile et al., Griffiths et al., Quake et al. and Strommenger et al.
Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berka et al., Nobile et al., Griffiths et al., and Quake et al.,  as applied to claims 1-5, 9-12, 15 and 17-20 above, and further in view of Strommenger et al.(Journal of Clinical Microbiology 41.9 (2003): 4089-4094.)
The teachings of Berka et al., Nobile et al., Griffiths et al., and Quake et al. as applied above are incorporated in this rejection.
The combined teachings of Berka et al., Nobile et al., Griffiths et al., and Quake et al. teach a method of emulsion PCR wherein adapters can be inserted into template DNA (e.g. lines 23-29, pg. 6, Berka).
 However, they do not expressly teach primers as required by claims 6 and 16.
Strommenger et al. teach primers that comprising antibiotic resistance genes are known in the art (e.g. Table 1, pg. 4091).
Therefore, Strommenger et al. make obvious the limitation: wherein the primers comprise a selectable gene as required by claim 6.
claim 16.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Berka et al., Nobile et al., Griffiths et al., and Quake et al. comprising providing primers to include primers that comprise selection gene coding regions as taught by Strommenger et al. because Berka et al. teach selection of primers is within the abilities of one of skill in the art (e.g. PCR Primer design section pg. 11-13, Berka). 

Berka et al., Nobile et al., Griffiths et al., Quake et al. and Hassler et al.
Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berka et al., Nobile et al., Griffiths et al., and Quake et al.,  as applied to claims 1-5, 9-12, 15 and 17-20 above, and further in view of Hassler et al.(WO97/38318).
The teachings of Berka et al., Nobile et al., Griffiths et al., and Quake et al. as applied above are incorporated in this rejection.
The combined teachings of Berka et al., Nobile et al., Griffiths et al., and Quake et al. teach a method of emulsion PCR using DNA-conjugated bead populations.
 Furthermore, Berka et al. teach separation of target capture beads by flow cytometry or fluorescence cell sorter (e.g. lines 1-2, pg. 19).
 However, combined teachings of Berka et al., Nobile et al., Griffiths et al., and Quake et al. do not expressly teach sorting to remove drops containing more than one bead as required by claims 13 and 14.
th para, pg. 5-2nd para, pg. 6; a drop of the suspension 21 moves into the capillary 2 and moves along inside it. The drop may contain no beads, one bead or a plurality of beads. Since, according to the invention, the internal diameter of the capillary 2 is such that the beads can move along in the capillary 2 only one behind the other but not next to one another, and furthermore, since the width of the light beam passing through the capillary 2 is such that only one of the beads can be completely in the light beam at any one time, the beads must cross the light beam one after the other. When a bead crosses the light beam, changes occur in the measuring light M received by the photoelectric detector. By reference to those changes, it is possible to count the individual beads that may be present in the drop as in 2nd para, pg. 6; As the drop rises up the capillary 2, the number of beads contained in the drop is counted, as already described in detail above. If the drop does not contain a bead or contains more than one bead, it is ejected back into the initial container 120 by means of a pressure pulse from the pump device 105 and a new drop is then sucked up. If the drop contains precisely one bead, the carrier element 9 with the capillary 2 is raised by the holding and lifting device 104 as in 3rd para, pg. 18).
 Therefore, Hassler et al. make obvious the limitation: further comprising sorting the droplets to remove droplets comprising more than one bead as required by claim 13.
nd para, pg 6) as required by claim 14.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Berka et al., Nobile et al., Griffiths et al., and Quake et al.  comprising sorting target capture beads to include sorting to remove drops containing more than one bead as taught by Hassler et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for preparing nucleic acids for sequencing comprising sorting target capture beads.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants present arguments that the previously cited art does not teach the amended claims. 
As noted in the current rejections, the teachings of Griffiths et al. are applied to meet the requirements of the new limitations.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639